DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… stor[ing] a portion of the selected line of the plurality of instructions, wherein the portion includes an active command and a no-operation (NOP) repeat command in-line with the active command, both the active command and the NOP repeat command included in a single command instruction,” because:
Eyres discloses storing commands in test mode commands 240, loading test mode commands 240 into a test mode engine 230, and providing one or more multiple NOPs after providing a command; and this teaching is different from “storing a portion [that] includes . . . a no-operation (NOP) repeat command”; and 
Rasmussen describes 4 sub-instructions, each sub-instruction being one of ACTIVATE, or NOP repeat 2, or PRECHARGE, or NOP repeat 2 repeat 20, and this teaches is different from “wherein the portion [of the selected line] includes an active command and a no-operation (NOP) repeat command”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Rasmussen does teach/suggest store in relation to portion includes an active command (e.g. associated with ACTIVATE: [0017]-[0018]) and a no-operation (NOP) repeat command (e.g. associated with NOP, repeat 2: [0017]-[0018]) in-line with the active command (e.g. NOP, repeat 2 is in-line/sequential to ACTIVATE), and both the active command and the NOP repeat command include in a single command instruction (e.g. associated with sub-instructions forming a single APG “instruction”) (Fig. 1-3; [0017]-[0018]; [0021]-[0036]; and [0043]-[0044]).
As applicant appears to be applying the above arguments for independent claim 1 towards independent claim 9, the examiner will also apply the above response for independent claim 1 towards independent claim 9.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eyres (US Pub.: 2014/0258780) in view of Rasmussen et al. (US Pub.: 2008/0082886) and Stenfort (US Pub.: 2008/0155163).

As per claim 1, Eyres teaches/suggests an apparatus comprising: an algorithmic pattern generator (APG) circuit configured to execute a selected line of a plurality of instructions (e.g. associated with instructions for testing operations, such as shown in Figures 3-4), wherein the APG circuit includes: an instruction storage configured to store a control instruction portion of the selected line of the plurality of instructions (e.g. associated with storage module that stores address and data information for use in testing operations); and a command storage configured to: store a command portion of the selected line of the plurality of instructions (e.g. associated with loading of the test mode commands into corresponding storage module) (Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; and [0050]). 
 Eyres does not teach/suggest the apparatus comprising: 
store portion of instructions, wherein the portion includes an active command and a no-operation (NOP) repeat command in-line with the active command, and both the active command and the NOP repeat command include in a single command instruction;
and providing a repeat value based on the NOP repeat command, 
wherein the AGP circuit is configured to provide the active command following by a number of no-operation commands based at least on the no-operation repeat command.
Rasmussen teaches/suggests an apparatus comprising: store portion of instructions, wherein the portion includes an active command (e.g. associated with ACTIVATE: [0017]-[0018]) and a no-operation (NOP) repeat command (e.g. associated with NOP, repeat 2: [0017]-[0018]) in-line with the active command (e.g. NOP, repeat 2 is in-line/sequential to ACTIVATE), and both the active command and the NOP repeat command include in a single command instruction (e.g. associated with sub-instructions forming a single APG “instruction”); and having a repeat value based on the NOP repeat command (e.g. associated with “2” corresponding to the NOP, repeat 2 command: [0017]-[0018]; [0029]; and [0031]), wherein the AGP circuit is configured to provide the active command following by a number of no-operation commands based at least on the no-operation repeat command (e.g. associated with ACTIVATE being provided, following by the number of NOPs base on NOP, repeat 2) (Fig. 1-3; [0017]-[0018]; [0021]-[0036]; and [0043]-[0044]).
Stenfort teaches teaches/suggests an apparatus comprising: providing a value (e.g. associated with the predetermined value would have been provided as it is being compared against the count kept by the command counter) ([0066]-[0068]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Rasmussen’s test vector sequence with repeats and Stenfort’s comparison into Eyres’ apparatus for the benefit of enabling a simpler test programming (Rasmussen, [0043]) and properly determining the appropriate number of commands communicated (Stenfort, [0066]-[0068]) to obtain the invention as specified in claim 1.

As per claim 2, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 1 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the command storage is configured to store a value associated with the NOP repeat command, wherein the value indicates the repeat value of the NOP command after the active command (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]). 
 
As per claim 3, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 1 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the APG circuit is configured to select the selected line of the plurality of instructions based on the control instruction portion (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]). 
 
As per claim 4, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 1 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the APG circuit is configured to provide commands to a command bus with timing based on a clock signal (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]). 
 
As per claim 5, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 4 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the APG circuit is configured to provide a first command on a first phase of the clock signal and a second command on a second phase of the clock signal (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]). 
 
As per claim 6, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 1 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the portion is further configured to store a second active command and a second NOP repeat command of the selected line of the plurality of instructions (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]). 
 
As per claim 7, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 1 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the APG circuit is configured to provide a sequence of test commands to a memory array of a memory (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]). 
 
As per claim 8, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 7 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the memory is a high bandwidth memory including an interface die and a plurality of core dies, and wherein the APG circuit is included in the interface die and configured to provide the sequence of test commands to the memory array of at least one of the plurality of core dies (Eyres, Fig. 3-5; [0004]-[0005]; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; Rasmussen, Fig. 1-3; Fig. 1; [0012]-[0014]; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 9, Eyres teaches/suggests an apparatus comprising: a command storage configured to store a selected line of instruction (e.g. associated with loading of the test mode commands into corresponding storage module for use in testing operations); a NOP controller circuit configured to provide signaling responsive to a first time a clock signal is received (e.g. associated with corresponding control circuitry for supplying command 330 in Fig. 3 or command 430 in Fig. 4) and then provide NOP signaling a next number of times the clock signal is received (e.g. associated with corresponding control circuitry for supplying NOPs following command 330 in Fig. 3 or command 430 in Fig. 4), wherein the next number of times is based on information provided by the command storage; and a command mixer configured to provide accordingly (e.g. associated with corresponding control signaling for supplying command 330 in Fig. 3 or command 430 in Fig. 4, including control signaling for supplying NOPs following command 330 in Fig. 3 or command 430 in Fig. 4) (Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; and [0050]). 
Eyres does not teach/suggest the apparatus comprising: 
storing an active command and a no-operation (NOP) repeat command value both included in an instruction and further configured to provide a repeat value based on the NOP repeat command value;
a command enable signal at an active level and a command signal at an inactive level, wherein operating according based on the repeat value provided; and 
providing the active command response to the command enable signal at the active level and providing a NOP command responsive to the command enable signal at the inactive level
 Rasmussen teaches/suggests an apparatus comprising: storing an active command (e.g. associated with ACTIVATE: [0017]-[0018]) and a no-operation (NOP) repeat command value (e.g. associated with NOP, repeat 2: [0017]-[0018]) both included in an instruction (e.g. associated sub-instructions forming a single APG “instruction”) and having a repeat value based on the NOP repeat command value (e.g. associated with “2” corresponding to the NOP, repeat 2 command: [0017]-[0018]; [0029]; and [0031]); a command enable signal at an active level and a command signal at an inactive level, wherein operating accordingly based on the repeat value (e.g. associated with control signaling with corresponding level used by multiplexer for output NOP and non-NOP accordingly); and providing the active command response to the command enable signal at the active level and providing a NOP command responsive to the command enable signal at the inactive level (e.g. associated with control signaling with corresponding level used by multiplexer for output non-NOP/ACTIVATE and NOP commands accordingly) (Fig. 1-3; [0017]-[0018]; [0021]-[0036]; and [0043]-[0044]).
Stenfort teaches teaches/suggests an apparatus comprising: providing a value, (e.g. associated with the predetermined value would have been provided as it is being compared against the count kept by the command counter) ([0066]-[0068]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Rasmussen’s test vector sequence with repeats and Stenfort’s comparison into Eyres’ apparatus for the benefit of enabling a simpler test programming (Rasmussen, [0043]) and properly determining the appropriate number of commands communicated (Stenfort, [0066]-[0068]) to obtain the invention as specified in claim 9.

As per claim 10, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 9 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus further comprising a sequencer configured to provide an instruction pointer, wherein the command storage selects the selected line of instruction based on the instruction pointer (e.g. equate to the selecting of an appropriate sequence of test mode commands) (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]). 
 
As per claim 11, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 10 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the NOP controller circuit is configured to provide an update signal, and wherein responsive to the update signal the sequencer updates a value of the instruction pointer (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as corresponding sequence of test mode commands are provided. 
 
As per claim 12, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 10 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus further comprising a control storage configured to store a control instruction portion associated the selected line of instructions, and wherein the sequencer is configured to determine a next value of the instruction pointer based, at least in part, on the control instruction portion (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 13, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 9 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the NOP controller includes a counter circuit configured to receive the NOP repeat command value and store the NOP repeat command value as a stored value responsive to an update signal at an active level (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 14, Eyres, Rasmussen and Stenfort teach/suggest all the claimed features of claim 13 above, where Eyres, Rasmussen and Stenfort further teach/suggest the apparatus comprising wherein the NOP controller is configured to change the stored count value responsive to each time the clock signal is received, and provide the update signal and the command enable signal at an active level responsive to a comparison of the count value to a threshold (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; Rasmussen, Fig. 1-3; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]; and Stenfort, [0066]-[0068]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 

II. PERTINENT PRIOR ART NOT RELIED UPON
Dietrich et al. (US Pub.: 2008/0304339): discloses a command line sequence including active command and NOP command.
Hoogerbrugge et al. (US Pub.: 2011/0093661): discloses a single instruction with multiple commands including active command and NOP command.

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-14 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        September 09, 2022